Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.




Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


1c. Claims 1-12 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Lee (US 9,860,837, hereinafter Lee ‘837) in view of Ji (US 20070213069 A1).

Regarding Claims 1-12, the claims are not patentably distinct with Lee ‘837. See the following comparison table. The difference of relevant claims between instant applicant and Lee ‘837 are underlined, and the differences are obvious in view of Ji (see the discussion following the table).

Table 1 Non-Statutory Double Patenting
Instant Application 16/870,402
Parent Patent 9,860,837
1, A method of a wireless local area network (WLAN) system, the method comprising: 


transmitting, by a station (STA) to an access point (AP), a request frame comprising information on a sector reallocation;  




receiving, from the AP, a response frame comprising information on a reallocated sector of the STA;  and 



performing the change of an operating mode based on the information included in the response frame. 

1, An operating mode change method of a wireless local area network (WLAN) system, the method comprising: 

transmitting, by a station (STA) to an access point (AP), a request frame comprising at least one of information on a change of traffic indication map (TIM) modes, information on a change of a listen interval, or information on a change of a service type of a STA;  

receiving, from the AP, a response frame comprising information on an association identification (AID) for the STA allocated by the AP and information on a listen interval for the STA allocated by the AP;  and 

performing an operation based on the information on the AID included in the response frame, 



Further Ji (US 20070213069 A1) discloses about reallocating sectors, see:

Claim 5.  The method of claim 1, further including reallocating one or more of the 
sub-channel groups to at least one sector, such that no two adjoining inter or intra coverage area sectors utilize the same sub-channel group at the same time.



wherein the response frame further comprises information on a sector group reallocation. 

Li (US 20070213069 A1) discloses about reallocating sectors, see:

Claim 5.  The method of claim 1, further including reallocating one or more of the 
sub-channel groups to at least one sector, such that no two adjoining inter or intra coverage area sectors utilize the same sub-channel group at the same time.

3, The method of claim 2, 
wherein the information on the sector group reallocation comprises at least one of a sector ID and group ID. 

Ji (US 20070213069 A1) discloses about reallocating sectors, see:

[Abstract] ……. A transmission channel associated with each cell is divided into a plurality of sub-channel groups. For each sector, a set of adjoining inter and intra coverage area sectors is identified, and associated together as a pool set. For each such pool set, a resource pool is formed from the plurality of sub-channel groups.

[0009] ……
For each sector, a set of adjoining inter and intra coverage area sectors is identified, and associated together as a pool set. For each such pool set, a resource pool is formed from the plurality of sub-channel groups.

4, The method of claim 1, 
wherein the response frame further comprises information on a changed sector transmission duration. 

   5, The method of claim 1, wherein the response frame further comprises at least one of an allowed TIM mode, information on a changed listen interval, or information on a group change by the change of the TIM modes. 

 
5, The method of claim 1, 
wherein when the AP receives an association request including the information included in the 
transmits an association response including the information included in the response frame to the STA, if association is allowed, so that the STA sets up the operating mode at a time of association. 







wherein the STA receives the response frame comprising information on the reallocated sector of the STA when the STA operates in a sectorization mode. 

   1, …….
receiving, from the AP, a response frame comprising information on an association identification (AID) for the STA allocated by the AP and information on a listen interval for the STA allocated by the AP;  and 


Claims 7-12 are rejected based on the same rationales of Claims 1-6.


	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lee ‘837’s method for reallocating sector to stations in an orthogonal frequency division multiple access (OFDMA) system with Ji’s method for adaptive sector allocation in wireless communications with the motivation being to provide dynamic and asymmetric resource allocation (Ji, Abstract).



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

2a. Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20120069755 A1) in view of Ji (US 20070213069 A1). 

2b. Summary of the Cited Prior Art
Li discloses a method for allocating and reallocating sector to subcarriers in an orthogonal frequency division multiple access (OFDMA) system (Fig 1-13).
Ji discloses a method for adaptive sector allocation in wireless communications (Fig 1-4).


2c. Claim Analysis
Regarding Claim 1, Li discloses:
A method of a wireless local area network (WLAN) system, the method comprising
[(Li discloses sector or cluster allocation and reallocation in OFDM system, see:
[Abstract] A method and apparatus for allocating subcarriers in an orthogonal frequency division multiple access (OFDMA) system is described.  In one embodiment, the method comprises allocating at least one diversity cluster of subcarriers to a first subscriber and allocating at least one coherence cluster to a second subscriber. 
	Fig 1-13)]:

[(Li discloses a station or subscriber send sector information to a base station for resource allocation or reallocation, see:
[0092] FIG. 8 shows one embodiment of a frequency reuse pattern for an exemplary cellular set up. Each cell has hexagonal structure with six sectors using directional antennas at the base stations. Between the cells, the frequency reuse factor is one. Within each cell, the frequency reuse factor is 2 where the sectors use two frequencies alternatively. As shown in FIG. 8, each shaded sector uses half of the available OFDMA clusters and each unshaded sector uses the other half of the clusters. Without loss of generality, the clusters used by the shaded sectors are referred to herein as odd clusters and those used by the unshaded sectors are referred to herein as even clusters. 
[0041] Referring to FIG. 1B, each base station periodically broadcasts pilot OFDM symbols to every subscriber within its cell (or sector) (processing block 101).
……... The pilot symbols may be different for different cells (or sectors). The pilot symbols can serve multiple purposes: time and frequency synchronization, channel estimation and signal-to-interference/noise (SINR) ratio measurement for cluster allocation. 
[0044] The feedback of information from each subscriber to the base station contains a SINR value for each cluster and also indicates the coding/modulation rate that the subscriber desires to use.  
Once the clusters have been selected, the subscriber requests the selected clusters and the coding/modulation rates with processing block 406. 
[0106] ….. A high-gain cluster at one time can be in deep fade at another.  Therefore, cluster allocation needs to be updated at a rapid rate, causing significant control overhead.  In this case, diversity clusters can be used to provide extra robustness and to alleviate the overhead of frequent cluster reallocation.
Fig 1B, Steps 103-105; Fig 4, Request Selected Clusters and Coding/Modulation Rates; Fig 5-8; see also Fig 9-13; Tables 2 and 3)];
receiving, from the AP, a response frame comprising information on a reallocated sector of the STA
[(Li discloses a subscriber receives reallocation information from a base station, see:
[0046] After cluster selection, the base station notifies the subscriber about the cluster allocation through a downlink common control channel or through a dedicated downlink traffic channel if the connection to the subscriber has already been established (processing block 105).  In one embodiment, the base station also informs the subscriber about the appropriate modulation/coding rates. 
Fig 1B, Steps 103-105; Fig 4, Request Selected Clusters and Coding/Modulation Rates; Fig 5-8; see also Fig 9-13; Tables 2 and 3)];
performing the change of an operating mode based on the information included in the response frame
[(Li discloses a subscriber performs operations based on new allocation, see:
After cluster selection, the base station notifies the subscriber about the cluster allocation through a downlink common control channel or through a dedicated downlink traffic channel if the connection to the subscriber has already been established (processing block 105).  In one embodiment, the base station also informs the subscriber about the appropriate modulation/coding rates. 
Fig 1B, Steps 103-105; Fig 4, Request Selected Clusters and Coding/Modulation Rates; Fig 5-8; see also Fig 9-13; Tables 2 and 3)].
Li does not discloses about WLAN.
However, Ji discloses:
A method of a wireless local area network (WLAN) system
[(Ji discloses about WLAN connection, see:
[0024] Subscriber stations 112-122 and 126 may use broadband access to network 108 to access voice, data, video, video teleconferencing, and/or other broadband services.  In certain embodiments, one or more of the subscriber stations may be associated with an access point (AP) of a WiFi WLAN.  Subscriber stations 122 and 126 may be any of a number of mobile devices, including a wireless-enabled laptop computer, personal data assistant, notebook, handheld device, or other wireless-enabled device. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Li’s method for allocating and reallocating sector to subcarriers in an orthogonal frequency division multiple access (OFDMA) system with Ji’s method for adaptive sector allocation in wireless communications with the motivation being to provide dynamic and asymmetric 
 
Regarding Claim 2, Li discloses:
wherein the response frame further comprises information on a sector group reallocation
[(see:
[0092] FIG. 8 shows one embodiment of a frequency reuse pattern for an exemplary cellular set up. Each cell has hexagonal structure with six sectors using directional antennas at the base stations. Between the cells, the frequency reuse factor is one. Within each cell, the frequency reuse factor is 2 where the sectors use two frequencies alternatively. As shown in FIG. 8, each shaded sector uses half of the available OFDMA clusters and each unshaded sector uses the other half of the clusters. Without loss of generality, the clusters used by the shaded sectors are referred to herein as odd clusters and those used by the unshaded sectors are referred to herein as even clusters. 
[0041] Referring to FIG. 1B, each base station periodically broadcasts pilot OFDM symbols to every subscriber within its cell (or sector) (processing block 101).
……... The pilot symbols may be different for different cells (or sectors). The pilot symbols can serve multiple purposes: time and frequency synchronization, channel estimation and signal-to-interference/noise (SINR) ratio measurement for cluster allocation. 
Fig 1B, Steps 103-105; Fig 4, Request Selected Clusters and Coding/Modulation Rates; Fig 5-8; see also Fig 9-13; Tables 2 and 3)];

Regarding Claim 3, Li discloses:
wherein the information on the sector group reallocation comprises at least one of a sector ID and group ID
[(see:
[0076] In one embodiment, for the downlink, the feedback contains both the indices of selected clusters and their SINR.  An exemplary format for arbitrary cluster feedback is shown in FIG. 5.  Referring to FIG. 5, the subscriber provides a cluster index (ID) to indicate the cluster and its associated SINR value.  For example, in the feedback, the subscriber provides cluster ID1 (501) and the SINR for the cluster, SINR1 (502), cluster ID2 (503) and the SINR for the cluster, SINR2 (504), and cluster ID3 (505), and the SINR for the cluster, SINR3 (506), etc
[0085] ….. FIG. 7 illustrates an exemplary format for indicating a group-based cluster allocation.  Referring to FIG. 7, a group ID, ID1, is followed by the SINR values for each of the clusters in the group.  This can significantly reduce the feedback overhead. 
	Fig 5 and 7; see also Fig 6-8)].
 
Regarding Claim 4, Li discloses:
wherein the response frame further comprises information on a changed sector transmission duration
[(see:
There are four separate time slots shown and during each of the time slots, the subcarriers for each of the diversity clusters change.  For example, in cell A, subcarrier 1 is part of diversity cluster 1 during time slot 1, is part of diversity cluster 2 during time slot 2, is part of diversity cluster 3 during time slot 3, and is part of diversity cluster 4 during time slot 4.  Thus, more interference diversity can be obtained through subcarrier hopping over time, with further interference diversity achieved by using different hopping patterns for different cells, as shown in FIG. 10. 
Fig 10)].
 
Regarding Claim 5, Li discloses: 
wherein when the AP receives an association request including the information included in the request frame from the STA, the AP determines whether to associate with the STA
[(Li discloses establishing connection, implies that the association signaling has been performed, see:
	[0046] After cluster selection, the base station notifies the subscriber about the cluster allocation through a downlink common control channel or through a dedicated downlink traffic channel if the connection to the subscriber has already been established (processing block 105).  In one embodiment, the base station also informs the subscriber about the appropriate modulation/coding rates. 

transmits an association response including the information included in the response frame to the STA, if association is allowed, so that the STA sets up the operating mode at a time of association
[(Li discloses establishing connection, implies that the association signaling has been performed, see:
[0047] Once the basic communication link is established, each subscriber can continue to send the feedback to the base station using a dedicated traffic channel (e.g., one or more predefined uplink access channels). 
	Fig 5)].
 
Regarding Claim 6, Li discloses:
wherein the STA receives the response frame comprising information on the reallocated sector of the STA when the STA operates in a sectorization mode
[(see:
[(Li discloses a station or subscriber send sector information to a base station for resource allocation or reallocation, see:
[0092] FIG. 8 shows one embodiment of a frequency reuse pattern for an exemplary cellular set up. Each cell has hexagonal structure with six sectors using directional antennas at the base stations. Between the cells, the frequency reuse factor is one. Within each cell, the frequency reuse factor is 2 where the sectors use two frequencies alternatively. As shown in FIG. 8, each shaded sector uses half of the available OFDMA clusters and each unshaded sector uses the other half of the clusters. Without loss of generality, the clusters used by the shaded sectors are referred to herein as odd clusters and those used by the unshaded sectors are referred to herein as even clusters. 
[0046] After cluster selection, the base station notifies the subscriber about the cluster allocation through a downlink common control channel or through a dedicated downlink traffic channel if the connection to the subscriber has already been established (processing block 105).  In one embodiment, the base station also informs the subscriber about the appropriate modulation/coding rates. 
Fig 1B, Steps 103-105; Fig 4, Request Selected Clusters and Coding/Modulation Rates; Fig 5-8; see also Fig 9-13; Tables 2 and 3)].

Regarding Claims 7-12, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JUNG LIU/Primary Examiner, Art Unit 2473